Exhibit 10.1


Siebel Systems, Inc.
Performance Stock Plan

Purpose:

The terms of the Performance Stock Plan (the "Plan") have been established to
attract, motivate and retain the Company's directors, executive officers and
select other Company employees. Under the Plan, the Company's directors,
executive officers and other Company employees may be granted restricted stock
or restricted stock units under the Company's 1996 Equity Incentive Plan and
1998 Equity Incentive Plan, each as amended.

Terms of Performance Stock:

The number of shares of the Company's common stock covered by the grant will be
determined for each participant by the Compensation Committee based on several
factors, including recommendations from management, consideration of industry
standards, and the role and performance of each participant.

The shares covered by the grant will vest on the fourth anniversary of the grant
date; provided however, that the vesting of up to all of the shares covered by
the grant may accelerate, as described below.

The vesting of the shares covered by the grant will accelerate if the Company
achieves certain objective financial performance goals set by management and
approved by the Compensation Committee, as follows:

Company Objective

End of Year of Grant

End of Year Following Grant

Fourth Anniversary of Grant Date

Revenue-Based

Vesting on up to 25% of the shares accelerate based on year of grant revenue
objectives*

Vesting on up to an additional 25% of the shares accelerate based on year
following grant revenue objectives*

100% of the remaining shares vest

Operating Margin-Based

Vesting on up to 25% of the shares accelerate based on year of grant operating
margin objectives*

Vesting on up to an additional 25% of the shares accelerate based on year
following grant operating margin objectives*

 

 

 

 

 

 

 

 



* The vesting on up to 25% of the total shares will be accelerated if the
applicable company objective is met or exceeded. If actual company performance
is less than the applicable company objective but above a minimum threshold,
then 18.75% of total shares will be accelerated. If actual company performance
is below a minimum threshold, then no shares will be accelerated for such
objective. Half of any shares that are accelerated will vest on January 31 of
the year in which the Board of Directors or Compensation Committee determines
that an objective has been met. The remaining half will vest on January 31 of
the following year.

The Company's Board of Directors and Compensation Committee reserve the right to
modify the goals at any time.

 

 

 